SUPPLEMENT DATED JUNE 21, 2012 TO PROSPECTUS DATED MAY 1, 1998 FOR LIBERTY ADVISOR ISSUED BY LIBERTY LIFE ASSURANCE COMPANY OF BOSTON VARIABLE ACCOUNT J This supplement contains information about the Columbia Variable Portfolio - Diversified Equity Income Fund that is available under your Policy. Effective June 29, 2012, Columbia Variable Portfolio – Diversified Equity Income Fund will change its name to Columbia Variable Portfolio - Dividend Opportunity Fund. Please retain this supplement with your prospectus for future reference.
